Name: COMMISSION REGULATION (EC) No 985/96 of 31 May 1996 fixing the maximum buying-in price and the quantities of beef to be bought in under the 160th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: trade policy;  prices;  international trade;  animal product
 Date Published: nan

 1 . 6 . 96 I EN I Official Journal of the European Communities No L 131 /53 COMMISSION REGULATION (EC) No 985/96 of 31 May 1996 fixing the maximum buying-in price and the quantities of beef to be bought in under the 160th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas the quantities offered at present exceed the quantities which may be bought in ; whereas a reducing coefficient or, where appropriate, depending on the differences in prices and the quantities tendered for, several reducing coefficients should accordingly be applied to the quantities which may be bought in in accordance with Article 13 (3) of Regulation (EEC) No 2456/93 ,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 894/96 (2), and in particular Article 6 (7) thereof, HAS ADOPTED THIS REGULATION: Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (3), as last amended by Regulation (EC) No 307/96 (4), an invitation to tender was opened pursuant to Article 1 ( 1 ) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender (5), as last amended by Regulation (EC) No 932/96 (6); Article 1 Under the 160th partial invitation to tender opened pursuant to Regulation (EEC) No 1627/89 : Whereas, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 2456/93, a maximum buying-in price is to be fixed for quality R3, where appropriate, under each partial invitation to tender in the light of tenders received; whereas, in accordance with Article 14 of that Regulation , only tenders quoting prices not exceeding the maximum buying-in price and not exceeding the average national or regional market price, plus the amount referred to in paragraph 1 of that Article, are to be accepted; 1 . (a) for category A:  the maximum buying-in price shall be ECU 270 per 100 kg carcases or half-carcases of quality R3 ,  the price of forequarters shall be derived from the carcase price using the coefficient 0,80 for the straight cut,  the maximum quantity of carcases, half-carcases or forequarters accepted shall be 17 483 tonnes; (b) for category C :  the maximum buying-in price shall be ECU 260 per 100 kg carcases or half-carcases of quality R3 ,  the price of forequarters shall be derived from the carcase price using the coefficient 0,80 for the straight cut,  the maximum quantity of carcases, half-carcases or forequarters accepted shall be 7 434 tonnes; 2. the quantities offered at a price greater than ECU 245 and less than or equal to ECU 260 that may be bought in in accordance with point 1 shall be multiplied by a coefficient of 60 % in accordance with Article 13 (3) of Regulation (EEC) No 2456/93 , and those offered at a price of more than ECU 260 shall be multiplied by a coefficient of 27,54 % . Whereas, once tenders submitted in respect of the 160th partial invitation to tender have been considered and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaugh ­ terings, the maximum buying-in price and the quantities which may be bought in should be fixed; Whereas, following the buying in of forequarters, the price of such products should be defined on the basis of carcase prices; (&lt;) OJ No L 148 , 28 . 6. 1968, p. 24. (2) OJ No L 125, 23 . 5. 1996, p. 1 . (3) OJ No L 225, 4. 9 . 1993, p. 4. (4) OJ No L 43, 21 . 2. 1996, p . 3 . 0 OJ No L 159, 10 . 6. 1989, p . 36 . h) OJ No L 127, 25 . 5. 1996, p. 5 . Ho L 131 /54 EN Official Journal of the European Communities 1 . 6 . 96 Article 2 The first sentence of Article 16 (2) of Regulation (EEC) No 2456/93 notwithstanding, the time limit for delivery to intervention stores is extended by one week. Article 3 This Regulation shall enter into force on 3 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1996 . For the Commission Franz FISCHLER Member of the Commission